DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 4/16/2021 is acknowledged. 
Claims 17-20 are withdrawn by the applicant as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 4/16/2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulm (US Pub No. 2016/0271360).
Regarding claim 1, Ulm discloses an occlusive medical device (Figure 14A), comprising: a terminal portion (see annotated figure below) including a first plurality of strut segments that are each joined together at an end thereof to form a closed end of the frame (forming a closed end of the frame clearly shown in Figures 14B-14C); an intermediate portion (see annotated figure below) including a second plurality of strut segments [Considered intermediate portion because it is in-between or intermediate of the terminal portion and the main portion], the second plurality of strut segments including a greater number of strut segments than the first plurality of strut segments (clearly shown in the annotated figure below); a main portion including a third plurality of strut segments (see annotated figure below), the third plurality of strut segments including a greater number of strut segments than the second plurality of strut segments (clearly shown in the annotated figure below); the occlusive medical device having an expanded configuration in which the second plurality of strut segments and the third plurality of strut segments together form a plurality of cells (clearly shown in Figures 14B-14C) (Paragraphs 0069 and 0083).







    PNG
    media_image1.png
    722
    720
    media_image1.png
    Greyscale

        Regarding claim 2, wherein each strut segment of the first plurality of strut segments in the terminal portion bifurcates into a pair of strut segments of the second plurality of strut segments in the intermediate portion (clearly shown in the annotated figure above).
clearly shown in the annotated figure above).
         Regarding claim 4, wherein each of the first plurality of strut segments are configured to come together to form part of a split collar (228).
         Regarding claim 5, wherein each of the first plurality of strut segments include an arcuate end portion (see annotated figure below), and the arcuate end portion of each of the first plurality of strut segments combine to form the split collar (228).



    PNG
    media_image2.png
    452
    729
    media_image2.png
    Greyscale


                                                   
          Regarding claim 6, wherein the arcuate end portion of each of the first plurality of                        strut segments are joined together to form an end of the occlusive medical device (clearly shown in the annotated figure above and in Figure 14C).
234) proximal of the main portion of the occlusive medical device (Figures 14B-14C).
         Regarding claim 9, wherein the occlusive medical device defaults to the expanded configuration when unconstrained (Paragraphs 0014, 0016 and 0069) (Made of Nitinol so it self-expands). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulm (US Pub No. 2016/0271360) in view of Palmer (US Patent No. 6,660,021).
Regarding claim 8, Ulm discloses all of the elements of claim 1 above except for a membrane.
Palmer, in the same field of endeavor, teaches (Figures 23) a protection device (300) for capturing or collecting debris that includes a membrane (310) (Col. 15, lines 41-60 and Col. 16, lines 9-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ulm to have included a membrane as taught by Palmer, in order to permit the passage of blood through the membrane while preventing the passage of debris (Palmer, Col. 16, lines 9-22). 
	Regarding claim 10, Ulm discloses an occlusive medical device (Figure 14A), comprising a support frame having a terminal portion (see annotated figure above for claim 1) including a first plurality of strut segments that are each joined together at an end thereof to form a closed end of the frame (forming a closed end of the frame clearly shown in Figures 14B-14C); each of the first plurality of strut segments having a first width (clearly shown in Figure 14A and in the annotated figure above for claim 1), the first width measured orthogonally to a length of each of the first strut segments; an intermediate portion (see annotated figure above for claim 1) including a second plurality of strut segments [Considered intermediate portion because it is in-between or intermediate of the terminal portion and the main portion], each of the second plurality of strut segments having a second width that is less than the first width (clearly shown in Figure 14A and in the annotated figure above for claim 1), the second width measured orthogonally to a length of each of the second strut segments; a main portion (see annotated figure above for claim 1) including a third plurality of strut segments, each of the third plurality of strut segments having a third width that is less than the second width (clearly shown in Figure 14A and in the annotated figure above for claim 1), the third width measured orthogonally to a length of each of the third strut segments.

Palmer, in the same field of endeavor, teaches (Figures 23) a protection device (300) for capturing or collecting debris that includes a membrane (310) (Col. 15, lines 41-60 and Col. 16, lines 9-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ulm to have included a membrane as taught by Palmer, in order to permit the passage of blood through the membrane while preventing the passage of debris (Palmer, Col. 16, lines 9-22). 
	Regarding claim 11, Ulm modified by Palmer discloses all of the elements of claim 10 above except for wherein the second width is less than half of the first width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ulm modified by Palmer to have the second width to be less than half of the first width since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A))
Regarding claim 12, Ulm modified by Palmer discloses all of the elements of claim 10 above except for wherein the third width is about half of the second width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ulm modified by Palmer to have the third width to be about half of the second width since the only In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A))
Regarding claim 13, Ulm modified by Palmer further discloses wherein each strut segment of the first plurality of strut segments in the terminal portion bifurcates into a pair of strut segments of the second plurality of strut segments in the intermediate portion (clearly shown in Figure 14A of Ulm and in the annotated figure above for claim 1).
Regarding claim 14, Ulm modified by Palmer further discloses wherein each strut segment of the second plurality of strut segments in the intermediate portion bifurcates into a pair of strut segments of the third plurality of strut segments in the main portion (clearly shown in Figure 14A of Ulm and in the annotated figure above for claim 1).
Regarding claim 15, Ulm modified by Palmer further discloses wherein each of the first plurality of strut segments are configured to come together to form part of a split collar (Ulm, 228).
Regarding claim 16, wherein each of the first plurality of strut segments form an arcuate end portion (see annotated figure above for claim 5), and the arcuate end portion of each of the first plurality of strut segments combine to form the split collar (Ulm, 228).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771